                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  CHARLES TONEY,                                        )
                                                        )
         Plaintiff,                                     )
  v.                                                    )
                                                        )
  HAMILTON COUNTY GOVERNMENT,                           )   No. 1:19-cv-00342-HSM-CHS
  SHERIFF JIM HAMMOND, Individually and as an           )
  Employee or Agent of Hamilton County, TN,             )   Judge Mattice
  BLAKE KILPATRICK, Individually and as an              )   Magistrate Judge Steger
  Employee or Agent of Hamilton County, TN,             )
  JOHN DOES I-X, Individually and in their official     )
  capacity as Employees or Agents for Hamilton          )
  County, TN or any other unknown agency,

         Defendants.



        ANSWER OF HAMILTON COUNTY, SHERIFF JIM HAMMOND, AND JOHN DOES I-X


        Hamilton County Government (“Hamilton County” or “the County”), Sheriff Jim

 Hammond (“Sheriff Hammond”), and John Does I-X (“County Does”) show the following in

 Answer to the Complaint (Doc. 1) against it:

                                          INTRODUCTION

        1.      Paragraph 1 of the Complaint is admitted as to the Plaintiff bringing this action. All

 allegations of wrongdoing by these Defendants, however, are denied.

        2.      Paragraph 2 of the Complaint is denied.

        3.      Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraph 3 of the Complaint, and strict proof is demanded. All allegations of wrongdoing by

 these Defendants, however, are denied.

                                             Page 1 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 1 of 9 PageID #: 81
        4.      Paragraph 4 of the Complaint is admitted.

        5.      Paragraph 5 of the Complaint is denied as stated. The Hamilton County Sheriff’s

 Office is created by statutes enacted by the Tennessee legislature, and not Hamilton County,

 Tennessee. The allegation that the Hamilton County Sheriff’s Office is “in the business of public

 safety” is a legal conclusion, to which no response is required. Without the aid of discovery, these

 Defendants can neither admit nor deny the remainder of Paragraph 5 of the Complaint and strict

 proof is demanded. All allegations of wrongdoing by these Defendants, however, are denied.

        6.      Paragraph 6 of the Complaint is admitted. All allegations of wrongdoing by these

 Defendants, however, are denied.

        7.      Paragraph 7 of the Complaint is admitted upon information and belief.

        8.      Paragraph 8 of the Complaint is denied.

        9.      Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraph 9 of the Complaint, and strict proof is demanded. All allegations of wrongdoing by

 these Defendants, however, are denied.

        10.     Paragraphs 10 through 12 of the Complaint are admitted. All allegations of

 wrongdoing by these Defendants, however, are denied.

        11.     Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraphs 13 through 31 of the Complaint, and strict proof is demanded. All allegations of

 wrongdoing by these Defendants, however, are denied.

        12.     Paragraphs 32 through 34 of the Complaint are denied. All allegations of

 wrongdoing by these Defendants, however, are denied.




                                             Page 2 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 2 of 9 PageID #: 82
        13.     Paragraph 35 of the Complaint is admitted; however, the Plaintiff has taken the

 statement out of context. Further, the remarks were made on or about January 14, 2012, to the

 Brainerd Kiwanis Club, regarding dealing with gangs. At the same meeting, he further mentioned

 the need to prevent young people from getting into gangs in the first place.

        14.     Paragraph 36 is denied as stated. Relative to the instant matter, the Sheriff made

 statements based on the information he had in his possession at the time. Any investigation by

 outside agencies is still pending. Other statements regarding Deputies Wilkey and Brewer are

 unrelated to this matter. Likewise, however, the statements made by Sheriff Hammond at the

 press conference scheduled by District Attorney General Neal Pinkston were made based on the

 information in his possession at that time. The Sheriff further stated that an Internal Affairs

 investigation was being conducted, and that he was committed to the transparency and

 accountability of the Sheriff’s Office and its personnel.

        15.     Paragraphs 38 through 41 of the Complaint contain conclusory allegations

 previously made in a completely unrelated matter, and to which Hamilton County and/or other

 defendants appropriately responded through individual answers to a complaint; therefore, no

 response is required here. Further, the allegations made in the previous matter either are

 mischaracterizations of events or are simply incorrect statements, which have been and are

 presently denied.

        16.     Paragraphs 42 through 49 of the Complaint contain conclusory allegations

 previously made in a completely unrelated matter, and to which Hamilton County and/or other

 defendants appropriately responded through individual answers to a complaint; therefore, no

 response is required here. Further, the allegations either are mischaracterizations of events or


                                             Page 3 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 3 of 9 PageID #: 83
 are simply incorrect statements, which have been and are presently denied. Additionally,

 criminal prosecutions are handled by the State of Tennessee over which Hamilton County has no

 control. In further response, Hendrix’ death occurred as the result of his failure to comply with

 law enforcement commands.

        17.     No response is required of these Defendants to Paragraphs 50 through 58 of the

 Complaint. All allegations of wrongdoing by these Defendants, however, are denied.

        18.     Paragraph 59 of the Complaint is denied.

        19.     Paragraphs 60 and 61 of the Complaint are denied in that they state conclusory

 allegations based upon newspaper accounts that are incomplete. All allegations of wrongdoing

 by these Defendants, however, are denied.

        20.     Paragraphs 62 and 63 of the Complaint are denied as stated.

        21.     Paragraphs 64 through 70 are denied as stated. Although the other matter is the

 subject of pending civil litigation, each of the Defendants in that matter have filed motions for

 summary judgment. Further, Deputy Kilpatrick was exonerated by the Tennessee Bureau of

 Investigation., and it was further determined that he had not violated any policies or procedures

 of the Hamilton County Sheriff’s Office.

        22.     Paragraphs 71 and 72 of the Complaint are denied.

        23.     Paragraph 73 of the Complaint contains legal conclusions to which no response is

 required. All allegations of wrongdoing by these Defendants, however, are denied.

        24.     Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraphs 74 and 75 of the Complaint, and strict proof is demanded. All allegations of

 wrongdoing by these Defendants, however, are denied.


                                            Page 4 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 4 of 9 PageID #: 84
        25.    No response is required of these Defendants to Paragraphs 76 through 85 of the

 Complaint. All allegations of wrongdoing by these Defendants, however, are denied.

        26.    No response is required of these Defendants to the demand paragraph following

 Paragraph 85 of the Complaint. All allegations of wrongdoing by these Defendants, however, are

 denied.

        27.    Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraph 86 of the Complaint and strict proof is demanded. All allegations of wrongdoing by

 these Defendants, however, are denied.

        28.    Paragraphs 87 through 90 and the demand paragraph following Paragraph 90 of

 the Complaint are denied.

        29.    No response is required of these Defendants to Paragraph 91 of the Complaint. All

 allegations of wrongdoing by these Defendants, however, are denied.

        30.    Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraph 92 of the Complaint. All allegations of wrongdoing by these Defendants, however, are

 denied.

        31.    Paragraph 93 of the Complaint states a legal conclusion to which no response is

 required. All allegations of wrongdoing by these Defendants, however, are denied.

        32.    Without the aid of discovery, these Defendants can neither admit nor deny

 Paragraph 94 of the Complaint. All allegations of wrongdoing by these Defendants, however, are

 denied.

        33.    Paragraph 95 of the Complaint and the demand paragraph following Paragraph 95

 of the Complaint are denied.


                                          Page 5 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 5 of 9 PageID #: 85
        34.     Without the aid of discovery, these Defendants can neither admit nor deny the

 following unnumbered statement: “Defendant[]s John Does I-X failed to comply with these

 constitutional duties when they either participated and/or failed[.]” All allegations of wrongdoing

 by these Defendants, however, are denied.

        35.     Any allegation in the Complaint not hereinabove admitted, denied or otherwise

 controverted is hereby denied.

                                      AFFIRMATIVE DEFENSES

        36.     The Complaint fails to state a claim and/or cause of action against Hamilton

 County upon which relief can be granted.

        37.     To the extent that any state law claims are alleged in the Complaint, all such claims

 of the Plaintiffs are governed by the Tennessee Governmental Tort Liability Act, Tenn. Code Ann.

 § 29-20-101, et seq., (“GTLA”) and these Defendants are entitled to all defenses, immunities, and

 protections of said Act.

        38.     Hamilton County cannot be held liable for any damages claimed by the Plaintiff on

 the grounds that the injury sustained by the Plaintiff was not proximately caused by or directly

 related to any unconstitutional practice on the part of the County.

        39.     To the extent that any state law claims are alleged in the Complaint, these

 Defendants state that the Plaintiff’s actions constitute comparative fault, which either entirely

 bars recovery from Hamilton County or reduces any recovery against the County commensurate

 with the comparative fault of the Plaintiff.




                                                Page 6 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 6 of 9 PageID #: 86
        40.     To the extent that any state law claims are alleged in the Complaint, these

 Defendants further state that, relative to the Plaintiff’s claims under GTLA, a jury trial is not

 applicable.

        41.     These Defendants acted at all times in accordance with common law, statutory

 law, and constitutional obligations without any actual intent to cause the Plaintiffs harm.

        42.     Any liability of these Defendants for punitive damages is denied and is limited by

 the Due Process Clause of the United States Constitution.

        43.     The Plaintiffs’ claims fail to rise to the level of constitutional violations sufficient

 to state a claim pursuant to 42 U.S.C. § 1983 (“Section 1983”).

        44.     The Plaintiffs’ claims brought against Hamilton County pursuant to Section 1983

 fail to state a claim upon which relief can be granted on a respondeat superior theory of liability.

        45.     Hamilton County was not deliberately indifferent.

        46.     To the extent that the Plaintiffs raise a claim pursuant to the provisions of the

 Tennessee Constitution, Tennessee does not recognize a private cause of action for violations of

 the Tennessee Constitution.

        47.     The Hamilton County Sheriff’s Office appoints only individuals who meet the

 minimum qualifications for police officers found in Tenn. Code Ann. § 38-8-106.

        48.     Hamilton County asserts an intent to seek attorney fees and costs of litigation as

 to claims made against it by Charles Toney as a prevailing party pursuant to F.R.Civ.P. 54.

        49.     Sheriff Jim Hammond asserts an intent to seek attorney fees and costs of litigation

 as to claims made against him by Charles Toney as a prevailing party pursuant to F.R.Civ.P. 54.




                                             Page 7 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 7 of 9 PageID #: 87
        50.      John Does I-X assert an intent to seek attorney fees and costs of litigation as to

 claims made against them by Charles Toney as a prevailing party pursuant to F.R.Civ.P. 54.

        51.      Sheriff Hammond asserts an intent to seek attorney fees and costs of litigation as

 to claims made against him by Charles Toney as a prevailing party pursuant to Tenn. Code Ann. §

 29-20-113(a).

        52.      John Does I-X assert an intent to seek attorney fees and costs of litigation as to

 claims made against him by Charles Toney as a prevailing party pursuant to Tenn. Code Ann. §

 29-20-113(a).

        53.      These Defendants are presently without information as to the availability or

 applicability of any other affirmative defenses, in addition to those plead above, and reserves the

 right to amend its Answer to plead any affirmative defenses or matters of avoidance.

        Wherefore, having fully answered, these Defendants pray that they be dismissed with

 costs assessed against the Plaintiff.

                                              HAMILTON COUNTY ATTORNEY’S OFFICE


                                              By:     s/Sharon M. Milling
                                                      R. Dee Hobbs, BPR No. 10482
                                                      Sharon McMullan Milling, BPR No. 36876
                                                      625 Georgia Avenue, Suite 204
                                                      Chattanooga, TN 37402
                                                      Phone/Fax: 423-209-6150/6151




                                            Page 8 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 8 of 9 PageID #: 88
                                      CERTIFICATE OF SERVICE

 I hereby certify that on the 8th day of March 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
 Parties may access this filing through the Court’s electronic filing system.

                                                       s/Sharon M. Milling




                                              Page 9 of 9
Case 1:19-cv-00342-MFL-CHS Document 20 Filed 03/09/20 Page 9 of 9 PageID #: 89
